Citation Nr: 0935918	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic lumbosacral strain with radiculopathy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic cervical strain with numbness and weakness of the 
arms.

4.  Whether a timely Notice of Disagreement was received 
regarding the August 2001 rating decision addressing 
entitlement to service connection for chronic lumbosacral 
strain with radiculopathy, numbness and weakness of the legs, 
numbness and weakness of the arms, a heart disability, 
chronic cervical strain, sinus problems, tail bone 
disability, right shoulder disability, and a duodenal ulcer, 
and addressing entitlement to nonservice-connected pension, 
including extra-schedular entitlement to pension under the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from August 2001, November 2002, and 
June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that denied the benefits sought on appeal.  The 
Veteran, who had active service from July 1966 to July 1968, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, with respect to Issue 4 on the title page, the 
Veteran submitted a Notice of Disagreement in October 2003.  
The notice referred to the rating decision of November 2002, 
but the notice also referred to the October 28, 2002, RO 
letter declaring that the Veteran's October 9, 2002, Notice 
of Disagreement to an August 2001 rating decision was not 
timely.  The record also contains a second statement from the 
Veteran received in October 2003 of similar content.  
However, the RO never issued a Statement of the Case 
regarding the issue of whether a timely Notice of 
Disagreement was received to the August 2001 rating decision.  
As such, the Board must return these issues for the RO to 
issue a Statement of the Case and to give the Veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Under these circumstances, the Board will defer consideration 
of the issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for chronic lumbosacral strain with radiculopathy 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic cervical strain with numbness and weakness of the 
arms until the requested development is completed.  

In addition, the Board notes that the RO issued a decision in 
November 2002 addressing the issue of entitlement to service 
connection for a right shoulder disorder.  The RO had issued 
two decisions regarding the right shoulder prior to this 
decision, yet the RO failed consider these decisions in the 
November 2002 determination.  As such, the Board is returning 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right shoulder disorder for the RO's 
consideration. 

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the Kent 
notification requirements.  In light of this matter being 
remanded for further development, the RO should also ensure 
compliance with all notice and assistance requirements under 
the VCAA, as outlined by the Court in Kent v. Nicholson, 20 
Vet.App. 1 (2006).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Kent v. Nicholson, 20 
Vet.App. 1 (2006) in connection with his 
claims to reopen previously denied claims 
base on the submission of new and 
material evidence.  

2.  The RO/AMC should issue the Veteran a 
Statement of the Case addressing the 
issue of whether a timely Notice of 
Disagreement was received regarding the 
August 2001 rating decision addressing 
entitlement to service connection for 
chronic lumbosacral strain with 
radiculopathy, numbness and weakness of 
the legs, numbness and weakness of the 
arms, a heart disability, chronic 
cervical strain, sinus problems, tail 
bone disability, right shoulder 
disability, and a duodenal ulcer, and 
entitlement to nonservice-connected 
pension, including extra-schedular 
entitlement to pension under the 
provisions of 38 C.F.R. § 3.321(b)(2).  
The Veteran and his representative should 
be clearly advised of the time in which 
he has to file a Substantive Appeal if he 
wants to continue an appeal with respect 
to this matter.  

3.  The RO/AMC should determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a right shoulder disorder.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




